Per Curiam. This claim arising out of the death of a fireman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiaries pursuant to the provisions of the “Law Enforcement Officers and Firemen compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281, et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence at a review before the court on June 15, 1978, the Court finds that: 1. The Claimant, Nancy Bowler, is the former wife of the decedent and is one of the designated beneficiaries designated by him, to the extent of 40 percent of any benefits, as stated in the application for benefits; his three children, Patrick M. Bowler, Tracy A. Bowler, and Kathleen M. Bowler, are the other beneficiaries, each to the extent of 20 percent of any benefits payable; 2. The decedent, Patrick J. Bowler, was a firefighter employed by the Chicago Fire Department and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on February 22, 1978. He was 39 years of age; 3. On said date, at approximately 3:00 a.m., firefighter Bowler responded to a call with the “Flying Manpower Squad 4” at a burning building. After being informed that there were people trapped on the third floor of the building, firefighter Bowler reached the third floor, became trapped in the living room and had to leap out of the third floor window, receiving multiple injuries. He was taken directly from the fire scene to a hospital where he died at 1:30 a.m. on February 24, 1978, of the injuries sustained in fighting said fire. The medical examiner’s certificate of death recites the cause of death as “traumatic ruptured aorta;” 4. Firefighter Bowler was killed in the line of duty as defined in Section 2(e) of the Act; 5. The proof submitted in support of this claim satisfies all of the requirements of the Act and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to the designated beneficiaries of the decedent in portions as follows: A. Eight thousand dollars to Nancy Bowler, the former wife of the decedent, representing 40 percent of the benefits, as designated by him. B. Four thousand dollars to Patrick M. Bowler, the son of the decedent, when Patrick M. Bowler attains majority on August 24, 1980, or, at time prior thereto upon appointment of a legal guardian for said child, said $4,000.00 representing 20 percent of the benefits, as designated by the decedent. C. Four thousand dollars to Tracy A. Bowler, the daughter of the decedent, when Tracy A. Bowler attains majority on July 13,1982, or, at time prior thereto upon appointment of a legal guardian for said child, said $4,000.00 representing 20 percent of the benefits, as designated by the decedent. D. Four thousand dollars to Kathleen M. Bowler, the daughter of the decedent, when Kathleen M. Bowler attains majority on December 2, 1984, or, at time prior thereto upon appointment of a legal guardian for said child, said $4,000.00 representing 20 percent of the benefits, as designated by the decedent.